Citation Nr: 1708936	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO. 12-31 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Air Force from July 1974 to June 1997. The Veteran died in late 2009; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Pension Management Center at the Milwaukee Wisconsin Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to associate missing documents with the Veteran's file, to obtain any of the Veteran's Social Security Administration (SSA) records and to obtain the veterans end-of-life treatment records from Morning Pointe Assisted Living Center.

Remand is also necessary to comply with VA procedure for radiation claims, as the appellant has provided evidence that the Veteran's dementia may have been caused by in-service exposure to radiation.

The case is REMANDED for the following action:

1. Advise the appellant that she may submit any competent evidence indicating that the Veteran in this matter was exposed to radiation as she has alleged. After receiving the Appellant's response or after a reasonable period of time:

a. Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it forward all available service treatment records and service personnel records, not already of record, including records relevant to in-service exposure to radiation or other environmental toxins, such as jet fuel, for incorporation into the record; 

b. Attempt to obtain the unit histories for the Veteran's period of service with Strategic Air Command's 319th Bombardment Wing. Include information about accidents or service members' exposure to radiation or other environmental toxins.

2.  Ensure that all private treatment records listed in the April 2011 rating decision and May 2013 VA Letter to the Appellant and a complete copy of the July 2010 letter from the University of Alabama at Birmingham- Department of Pathology is obtained and included in the VBMS file, as the document appears to be missing page 2. ASSOCIATE ALL MISSING DOCUMENTS WITH THE VETERAN'S FILE.

3. Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record. 

4. Request authorization to obtain any treatment records not already of record from Morning Pointe Assisted Living facility.

5. If competent information is received regarding that the Veteran in this matter was exposed to radiation as alleged, conduct all appropriate development towards in accordance with VA protocols regarding radiation-caused diseases and disorders, including if appropriate any medical inquiry. 

6. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




